PER CURIAM
Defendant pleaded guilty to a charge of criminal mischief in the second degree, a Class A misdemeanor. ORS 164.354. The court suspended imposition of sentence and imposed five years’ probation. Probation was revoked, and the court sentenced defendant to five years’ imprisonment.
Defendant appeals, pursuant to ORS 138.050, which authorizes us to review to determine if the sentence exceeds the maximum allowable by law. The maximum penalty for a Class A misdemeanor is one year imprisonment, ORS 161.615, and a $2,500 fine. ORS 161.635. The sentence imposed obviously exceeds that allowable by law.
Conviction affirmed; remanded for resentencing.